Title: To Benjamin Franklin from Henry Wilmot, 8 May 1761
From: Wilmot, Henry
To: Franklin, Benjamin


          
            Sir,
            Greys Inn, 8th May 1761.
          
          I am informed by Mr. Penn, that the £100,000 Act passed by Mr. Hamilton, has been transmitted to you under Seal. This I presume is with an Intention to be presented to the Councill. If You have any thoughts of presenting it, I should be very glad, if before you do it, you wou’d allow me a Quarter of an hours Conversation with you on this head, and I will meet you, when and where you please, having something I think, and therefore, I hope, you will think, material to say to you, before that Act is presented. I am with the greatest regard. Sir. Your most Obedient humble Servant.
          
            Heny: Wilmot
          
         
          Addressed: To / Ben: Franklin Esqr in / Craven Street / Strand.
          Endorsed: Mr. Wilmot Sollr
          [Also noted in a list on the cover:] Hall Hunter Parker Thomson Mrs. F. Sally.
        